
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


THE MACERICH COMPANY

ELIGIBLE DIRECTORS'
DEFERRED COMPENSATION/PHANTOM STOCK PLAN
(As Amended and Restated as of January 1, 2005)

--------------------------------------------------------------------------------



THE MACERICH COMPANY

ELIGIBLE DIRECTORS'
DEFERRED COMPENSATION/PHANTOM STOCK PLAN
(As Amended and Restated as of January 1, 2005)

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   1 ARTICLE II   1 2.1   Account   1 2.2   Average Fair Market Value  
1 2.3   Award Date   1 2.4   Board of Directors   1 2.5   Cash Account   1 2.6  
Change in Control Event   1 2.7   Code   1 2.8   Common Stock   1 2.9  
Committee   1 2.10   Company   1 2.11   Compensation   1 2.12   Current Cash
Account   1 2.13   Current Dividend Equivalent Cash Account   2 2.14   Current
Dividend Equivalent Stock Account   2 2.15   Current Stock Unit Account   2 2.16
  Disability   2 2.17   Discount Rate   2 2.18   Disinterested Director   2 2.19
  Distribution Subaccount   2 2.20   Dividend Equivalent   2 2.21   Dividend
Equivalent Cash Account   2 2.22   Dividend Equivalent Stock Account   2 2.23  
Effective Date   2 2.24   Eligible Director   2 2.25   Exchange Act   2 2.26  
Fair Market Value   3 2.27   Interest Rate   3 2.28   Plan   3 2.29   Plan Year
  3 2.30   Prior Cash Account   3 2.34   Special Meeting Fees   3 2.35   Stock
Unit or Unit   3 2.36   Stock Unit Account   3 2.37   Unforeseeable Emergency  
3 ARTICLE III   4 ARTICLE IV   4 4.1   Initial Elections   4 4.2   Subsequent
Annual Elections   4 ARTICLE V   5 5.1   Cash Account   5          


i

--------------------------------------------------------------------------------



5.2   Stock Unit Account   5 5.3   Dividend Equivalents; Dividend Equivalent
Cash Account; Dividend Equivalent Stock Account   6 5.4   Vesting   8 5.5  
Distribution of Benefits   9 5.6   Adjustments in Case of Changes in Common
Stock   10 5.7   Company's Right to Withhold   10 5.8   Stockholder Approval  
11 ARTICLE VI   11 6.1   The Administrator   11 6.2   Committee Action   11 6.3
  Rights and Duties   11 6.4   Indemnity and Liability   12 ARTICLE VII   12
ARTICLE VIII   12 8.1   Limitation on Eligible Directors' Rights   12 8.2  
Beneficiaries   13 8.3   Benefits Not Assignable; Obligations Binding Upon
Successors   13 8.4   Governing Law; Severability   13 8.5   Compliance With
Laws   13 8.6   Headings Not Part of Plan   13 APPENDIX A   A-1

ii

--------------------------------------------------------------------------------



THE MACERICH COMPANY

ELIGIBLE DIRECTORS'
DEFERRED COMPENSATION/PHANTOM STOCK PLAN
(As Amended and Restated as of January 1, 2005)

ARTICLE I
TITLE, PURPOSE AND AUTHORIZED SHARES

        This Plan shall be known as "The Macerich Company Eligible Directors'
Deferred Compensation/Phantom Stock Plan." The purpose of this Plan is to
attract, motivate and retain experienced and knowledgeable directors of The
Macerich Company by permitting them to defer compensation and affording them the
opportunity to link that compensation to an equity interest in the Company. The
total number of shares of Common Stock that may be delivered pursuant to awards
under this Plan is 250,000, subject to adjustments contemplated by Section 5.6.

ARTICLE II
DEFINITIONS

        Whenever the following terms are used in this Plan they shall have the
meaning specified below unless the context clearly indicates to the contrary:

        2.1   Account shall mean one or more of an Eligible Director's Cash
Account(s), Stock Unit Account(s), Dividend Equivalent Cash Account(s) and
Dividend Equivalent Stock Account(s). Each Account includes, to the extent
applicable, any Distribution Subaccounts.

        2.2   Average Fair Market Value shall mean the average of the Fair
Market Values of a share of Common Stock of the Company during the last 10
trading days preceding the Award Date.

        2.3   Award Date with reference to elections under Section 4.2 shall
mean the January 1 that next follows the date of an Eligible Director's election
made pursuant to Section 4.2. Award Date with reference to elections under
Section 4.1(a) shall mean August 3, 1994, with reference to elections under
Section 4.1(b) shall mean February 1, 1995, and with reference to elections
under Section 4.1(c) shall mean the date next following the date that the
Eligible Director files his or her election under Section 4.1(c).

        2.4   Board of Directors shall mean the Board of Directors of the
Company.

        2.5   Cash Account shall mean a Current Cash Account and/or a Prior Cash
Account.

        2.6   Change in Control Event shall have the meaning specified for such
term under The Macerich Company Amended and Restated 1994 Incentive Plan, as
amended from time to time.

        2.7   Code shall mean the Internal Revenue Code of 1986, as amended.

        2.8   Common Stock shall mean the Common Stock of the Company.

        2.9   Committee shall mean a Committee of the Board of Directors acting
in accordance with Article VI and applicable Maryland law, or the Board of
Directors.

        2.10 Company shall mean The Macerich Company, a Maryland corporation,
and its successors and assigns.

        2.11 Compensation shall mean the annual retainer and regular meeting
fees payable by the Company to an Eligible Director for a calendar year.

        2.12 Current Cash Account shall mean a bookkeeping account maintained by
the Company on behalf of each Eligible Director who elects to defer Compensation
and Special Meeting Fees earned after December 31, 2004 in cash in accordance
with Section 5.1.

1

--------------------------------------------------------------------------------






        2.13 Current Dividend Equivalent Cash Account shall mean a bookkeeping
account maintained by the Company on behalf of an Eligible Director that is
credited with Dividend Equivalents in the form of cash deferrals attributable to
Stock Units credited to the Eligible Director's Current Stock Unit Account (with
respect to Compensation and Special Meeting Fees earned after December 31, 2004)
in accordance with Section 5.3(b)(1).

        2.14 Current Dividend Equivalent Stock Account shall mean a bookkeeping
account maintained by the Company on behalf of an Eligible Director that is
credited with Dividend Equivalents in the form of Stock Units attributable to
Stock Units credited to the Eligible Director's Current Stock Unit Account (with
respect to Compensation and Special Meeting Fees earned after December 31, 2004)
in accordance with Section 5.3(c)(1).

        2.15 Current Stock Unit Account shall mean a bookkeeping account
maintained by the Company on behalf of each Eligible Director who elects to
defer Compensation and Special Meeting Fees earned after December 31, 2004 in
Stock Units in accordance with Section 5.2.

        2.16 Disability shall mean a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months that renders an Eligible
Director unable to engage in any substantial gainful activity.

        2.17 Discount Rate shall mean an interest rate equal to 5% per annum.

        2.18 Disinterested Director shall mean a member of the Board of
Directors who is not generally disqualified from making decisions concerning
this Plan or all actions hereunder under any applicable legal requirements, but
in no event shall a member of the Board of Directors participate in any decision
affecting only his or her benefits under this Plan.

        2.19 Distribution Subaccount shall mean a subaccount of an Eligible
Director's Account established to separately account for deferred Compensation
and Special Meeting Fees (and Dividend Equivalents or other earnings or losses
thereon) that are subject to different distribution elections.

        2.20 Dividend Equivalent shall mean the amount of cash dividends or
other cash distributions paid by the Company after January 31, 1995 on that
number of shares of Common Stock equivalent to the number of Stock Units then
credited to an Eligible Director's Stock Unit Account, or Stock Unit Accounts,
as applicable, and Dividend Equivalent Stock Account, or Dividend Equivalent
Stock Accounts, as applicable, which amount shall be allocated as additional
Stock Units to the Eligible Director's Dividend Equivalent Stock Account(s) or
as additional deferrals to the Eligible Director's Dividend Equivalent Cash
Account(s), as provided in Section 5.3.

        2.21 Dividend Equivalent Cash Account shall mean a Current Dividend
Equivalent Cash Account and/or a Prior Dividend Equivalent Cash Account.

        2.22 Dividend Equivalent Stock Account shall mean a Current Dividend
Equivalent Stock Account and/or a Prior Dividend Equivalent Stock Account.

        2.23 Effective Date shall mean July 29, 1994.

        2.24 Eligible Director shall mean a member of the Board of Directors of
the Company who is compensated in such capacity and (as to any outstanding
Account balances under this Plan) any such person who has Account balances under
the Plan.

        2.25 Exchange Act shall mean the Securities Exchange Act of 1934, as
amended from time to time.

2

--------------------------------------------------------------------------------






        2.26 Fair Market Value shall mean on any date the closing price of the
stock on the Composite Tape, as published in the Western Edition of The Wall
Street Journal, of the principal securities exchange or market on which the
stock is so listed, admitted to trade, or quoted on such date, or, if there is
no trading of the stock on such date, then the closing price of the stock as
quoted on such Composite Tape on the next preceding date on which there was
trading in such shares; provided, however, if the stock is not so listed,
admitted or quoted, the Committee may designate such other exchange, market or
source of data as it deems appropriate for determining such value for purposes
of this Plan.

        2.27 Interest Rate shall mean the rate that is 120% of the federal
long-term rate for compounding on a quarterly basis, determined and published by
the Secretary of the United States Department of Treasury under Section 1274(d)
of the Code, for the month in which interest is credited.

        2.28 Plan shall mean The Macerich Company Eligible Directors' Deferred
Compensation/Phantom Stock Plan, as amended from time to time.

        2.29 Plan Year shall mean the applicable calendar year.

        2.30 Prior Cash Account shall mean a bookkeeping account maintained by
the Company on behalf of each Eligible Director who elects to defer Compensation
and Special Meeting Fees earned before January 1, 2005 in cash in accordance
with Section 5.1.

        2.31 Prior Dividend Equivalent Cash Account shall mean a bookkeeping
account maintained by the Company on behalf of an Eligible Director that is
credited with Dividend Equivalents in the form of cash deferrals attributable to
Stock Units credited to the Eligible Director's Prior Stock Unit Account (with
respect to Compensation and Special Meeting Fees earned before January 1, 2005)
in accordance with Section 5.3(b)(2).

        2.32 Prior Dividend Equivalent Stock Account shall mean a bookkeeping
account maintained by the Company on behalf of an Eligible Director that is
credited with Dividend Equivalents in the form of Stock Units attributable to
Stock Units credited to the Eligible Director's Prior Stock Unit Account (with
respect to Compensation and Special Meeting Fees earned before January 1, 2005)
in accordance with Section 5.3(c)(2).

        2.33 Prior Stock Unit Account shall mean a bookkeeping account
maintained by the Company on behalf of each Eligible Director who elects to
defer Compensation and Special Meeting Fees earned before January 1, 2005 in
Stock Units in accordance with Section 5.2.

        2.34 Special Meeting Fees shall mean the meeting fees that are paid by
the Company after January 31, 1995 to an Eligible Director for meetings during a
deferral period in addition to the regular meetings contemplated at the time of
a deferral election for that deferral period.

        2.35 Stock Unit or Unit shall mean a non-voting unit of measurement that
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
Common Stock of the Company solely for purposes of this Plan.

        2.36 Stock Unit Account shall mean a Current Stock Unit Account and/or a
Prior Stock Unit Account.

        2.37 Unforeseeable Emergency shall mean a severe financial hardship to
the Eligible Director resulting from an illness or accident of the Eligible
Director, the Eligible Director's spouse or a dependent (as defined in
Section 152(a) of the Code) of the Eligible Director, loss to the Eligible
Director's property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Eligible Director.

3

--------------------------------------------------------------------------------






ARTICLE III
PARTICIPATION

        Each Eligible Director shall become a participant in the Plan by
electing to defer his or her Compensation or Special Meeting Fees in accordance
with Article IV.

ARTICLE IV
DEFERRAL ELECTIONS

        4.1    Initial Elections.    

        (a)    Initial Election for Compensation Earned from July 31, 1994
through December 31, 1994.    On or before July 31, 1994, each Eligible Director
may make an irrevocable election to defer 100% of the portion of his or her
Compensation payable for services to be rendered by the Eligible Director from
July 31, 1994 through December 31, 1994 in (1) cash, in accordance with
Section 5.1, or (2) Stock Units in accordance with Section 5.2. Such election
shall be in writing on forms provided by the Company and approved by the
Committee.

        (b)    Initial Election for Compensation and Special Meeting Fees Earned
during 1995, 1996 and 1997.    On or before July 31, 1994, each Eligible
Director may make an irrevocable election to defer 100% of the portion of his or
her Compensation and Special Meeting Fees payable for services to be rendered by
the Eligible Director during the next one, two, or three calendar years in
(1) cash, in accordance with Section 5.1, or (2) Stock Units, in accordance with
Section 5.2. Such election shall be in writing on forms provided by the Company
and approved by the Committee.

        (c)    Initial Election for New Directors.    On or before the 30th day
after first becoming an Eligible Director, a new Eligible Director may make an
irrevocable election to defer all or a portion (in 10% increments) of his or her
Compensation and/or Special Meeting Fees payable for services to be rendered by
the Eligible Director after the date such election is filed with the Committee
and during the remainder of the calendar year during which the Eligible Director
first becomes an Eligible Director and/or during the next one or two calendar
years in (a) cash, in accordance with Section 5.1, or (b) Stock Units, in
accordance with Section 5.2. Such election shall be in writing on a form
provided by the Company and approved by the Committee and must be filed no later
than the 30th day following the date that the Eligible Director first becomes an
Eligible Director. Such election may also specify that the amounts deferred
pursuant to such election shall be paid under one of the optional forms of
benefits set forth in Section 5.5(a).

        4.2    Subsequent Annual Elections.    

        (a)    General Rule.    On or before the date set forth in the
applicable election agreement (but in no event later than December 31 of the
year preceding the first year to which the election applies), each Eligible
Director may make an irrevocable election to defer all or a portion (in 10%
increments) of his or her Compensation and/or Special Meeting Fees payable for
services to be rendered by the Eligible Director during the next one, two, or
three calendar years in (a) cash, in accordance with Section 5.1, or (b) Stock
Units, in accordance with Section 5.2. Such election shall be in writing on
forms provided by the Company and approved by the Committee. Such election may
also specify that the amounts deferred pursuant to such election shall be paid
under one of the optional time and forms of distribution set forth in
Section 5.5(a).

        (b)    Special Rule for 2005 and 2006 Deferrals.    Any Eligible
Director who filed a deferral election under this Plan prior to December 31,
2003 with respect to Compensation and/or Special Meeting Fees to be earned in
2005 and/or 2006 (a "Pre-Existing Deferral Election") may file a new
distribution election with respect to amounts to be deferred in 2005 and/or 2006
pursuant to such Pre-Existing Deferral Election (the "2005-2006 Deferrals") no
later than December 31, 2005.

4

--------------------------------------------------------------------------------






If the Eligible Director does not file such a distribution election for such
2005-2006 Deferrals, then he or she shall be deemed to have elected to receive a
distribution of his 2005-2006 Deferrals as provided in the Eligible Director's
most recent effective distribution election filed prior to December 31, 2004
with the Committee in accordance with Section 5.5A(b) with respect to all
amounts deferred under such Pre-Existing Deferral Election. Any further changes
to the time and manner of distribution of the Participant's 2005-2006 Deferrals
shall be made in accordance with, and governed by, the provisions of
Section 5.5(b) and not Section 5.5A(b).

ARTICLE V
DEFERRAL ACCOUNTS

        5.1    Cash Account.    

        (a)    Current Cash Account.    Effective January 1, 2005, if an
Eligible Director has elected or elects in accordance with Article IV to defer
Compensation and/or Special Meeting Fees earned after December 31, 2004 in cash,
the Committee shall establish and maintain a Cash Account for the Eligible
Director under the Plan, which Account shall be a memorandum account on the
books of the Company and shall be such Eligible Director's "Current Cash
Account." An Eligible Director's Current Cash Account shall be credited as
follows:

        (1)   As of the last day of each calendar quarter, the Committee shall
credit the Eligible Director's Current Cash Account with an amount equal to the
elected percentage of the Compensation deferred by the Eligible Director during
such quarter;

        (2)   As of the date payment of any Special Meeting Fees would otherwise
be made, the Eligible Director's Current Cash Account shall be credited with an
amount equal to the elected percentage of the Eligible Director's Special
Meeting Fees; and

        (3)   As of the last day of each calendar quarter, the Eligible
Director's Current Cash Account shall be credited with earnings equal to an
amount determined by multiplying the balance credited to such Account as of the
last day of the preceding quarter by one-fourth of the Interest Rate.

        (b)    Prior Cash Account.    Effective January 1, 2005, the Cash
Account (if any) established for an Eligible Director prior to January 1, 2005
shall be that Eligible Director's "Prior Cash Account," and no amount of
Compensation or Special Meeting Fees earned after December 31, 2004 that such
Eligible Director elects to defer under this Plan shall be credited to such
Prior Cash Account. As of the last day of each calendar quarter, the Eligible
Director's Prior Cash Account shall be credited with earnings equal to an amount
determined by multiplying the balance credited to such Account as of the last
day of the preceding quarter by one-fourth of the Interest Rate.

        5.2    Stock Unit Account.    

        (a)    Current Stock Unit Account.    Effective January 1, 2005, if an
Eligible Director has elected or elects in accordance with Article IV to defer
his or her Compensation and/or Special Meeting Fees earned after December 31,
2004 in Stock Units, the Committee shall establish and maintain a Stock Unit
Account for the Eligible Director under the Plan, which Account shall be a
memorandum account on the books of the Company and shall be such Eligible
Director's "Current Stock Unit Account." An Eligible Director's Current Stock
Account shall be credited as follows:

        (1)    Regular Compensation.    If an Eligible Director has elected or
elects to defer his or her Compensation earned after December 31, 2004 in Stock
Units, the Committee shall credit on the Award Date to the Current Stock Unit
Account of the Eligible Director a number of Units determined by dividing the
present value of the Compensation deferred by the Eligible Director by the
Average Fair Market Value of a share of Common Stock. The present value

5

--------------------------------------------------------------------------------



shall be computed assuming the Compensation deferred would have been paid on the
first day of the calendar year to which it relates (or, in the case of
Compensation deferred under an election under Section 4.1(c) for the remainder
of the calendar year in which the Eligible Director first becomes an Eligible
Director, on the Award Date) at the prevailing rate of Compensation at the time
of the election made in accordance with Article IV, discounted to present value
using the Discount Rate.

        (2)    Special Meeting Fees.    If an Eligible Director has elected or
elects to defer his or her Special Meeting Fees earned after December 31, 2004
in Stock Units, the Committee shall, on the March 1st following the year in
which the Special Meetings occurred, credit the Eligible Director's Current
Stock Unit Account with an amount of Units determined by dividing the amount of
the Eligible Director's Special Meeting Fees deferred by the Fair Market Value
of a share of Common Stock as of the date of the Special Meeting.

        (b)    Prior Stock Unit Account.    Effective January 1, 2005, the Stock
Units Account (if any) established for an Eligible Director prior to January 1,
2005 shall be that Eligible Director's "Prior Stock Unit Account," and no amount
of Compensation or Special Meeting Fees earned after December 31, 2004 that such
Eligible Director elects to defer under this Plan shall be credited to such
Prior Stock Unit Account. If an Eligible Director has elected to defer his or
her Special Meeting Fees earned prior to January 1, 2005 in Stock Units, the
Committee shall, on the March 1st following the year in which the Special
Meetings occurred, credit the Eligible Director's Prior Stock Unit Account with
an amount of Units determined by dividing the amount of the Eligible Director's
Special Meeting Fees deferred by the Fair Market Value of a share of Common
Stock as of the date of the Special Meeting.

        (c)    Transfers of Stock Units Attributable to 2005 and 2006
Deferrals.    Effective January 1, 2005, any Units credited to an Eligible
Director's Prior Stock Unit Account prior to January 1, 2005 that are
attributable to Compensation to be earned after December 31, 2004 shall be
transferred to such Eligible Director's Current Stock Unit Account established
pursuant to Section 5.2(a).

        (d)    Limitations on Rights Associated with Units.    An Eligible
Director's Current Stock Unit Account and/or Prior Stock Unit Account shall each
be a memorandum account on the books of the Company. The Units credited to an
Eligible Director's Stock Unit Account(s) shall be used solely as a device for
the determination of the number of shares of Common Stock to be eventually
distributed to such Eligible Director in accordance with this Plan. The Units
shall not be treated as property or as a trust fund of any kind. All shares of
Common Stock or other amounts attributed to the Units shall be and remain the
sole property of the Company, and each Eligible Director's right in the Units is
limited to the right to receive shares of Common Stock in the future as herein
provided. No Eligible Director shall be entitled to any voting or other
shareholder rights with respect to Units granted under this Plan. The number of
Units credited under this Section shall be subject to adjustment in accordance
with Section 5.6.

        (e)    Credited Units Not Vested.    The Units credited to an Eligible
Director's Stock Unit Account(s) shall only become vested in accordance with
Section 5.4(a).

        5.3    Dividend Equivalents; Dividend Equivalent Cash Account; Dividend
Equivalent Stock Account.    

        (a)    Allocation of Dividend Equivalents.    Each Eligible Director
shall, at the time of making an election in accordance with Article IV, elect to
have all Dividend Equivalents attributable to Units credited to his or her Stock
Unit Account pursuant to such election credited to either (1) a Dividend
Equivalent Cash Account for such Eligible Director in accordance with subsection
(b) below or (2) a Dividend Equivalent Stock Account for such Eligible Director
in accordance with subsection (c) below. Such election shall be irrevocable and
shall remain in effect with respect

6

--------------------------------------------------------------------------------



to all Stock Units credited to the Eligible Director's Stock Unit Account and
Dividend Equivalent Stock Account in accordance with the Eligible Director's
election made pursuant to Article IV.

        (b)    Dividend Equivalent Cash Account.    

        (1)    Current Dividend Equivalent Cash Account.    Effective January 1,
2005, if an Eligible Director has elected or elects to have Dividend Equivalents
with respect to Compensation and/or Special Meeting Fees deferred in Stock Units
after December 31, 2004 credited to his or her Dividend Equivalent Cash Account,
the Committee shall establish and maintain a Dividend Equivalent Cash Account
for the Eligible Director under the Plan, which Account shall be a memorandum
account on the books of the Company and shall be such Eligible Director's
"Current Dividend Equivalent Cash Account." In such case, the Committee shall,
as of each dividend payment date, credit the Eligible Director's Current
Dividend Equivalent Cash Account with an amount equal to the amount of Dividend
Equivalents attributable to Stock Units then credited to the Eligible Director's
Current Stock Unit Account. In addition, as of the last day of each calendar
quarter, the Eligible Director's Current Dividend Equivalent Cash Account shall
be credited with earnings in an amount equal to that determined by multiplying
the balance credited to such account as of the last day of the preceding quarter
by an amount equal to one-fourth of the Interest Rate.

        (2)    Prior Dividend Equivalent Cash Account.    Effective January 1,
2005, the Dividend Equivalent Cash Account (if any) established for an Eligible
Director prior to January 1, 2005 shall be that Eligible Director's "Prior
Dividend Equivalent Cash Account." The Committee shall, as of each dividend
payment date, credit the Eligible Director's Prior Dividend Equivalent Cash
Account with an amount equal to the amount of Dividend Equivalents attributable
to Stock Units then credited to the Eligible Director's Prior Stock Unit
Account. In addition, as of the last day of each calendar quarter, the Eligible
Director's Prior Dividend Equivalent Cash Account shall be credited with
earnings in an amount equal to that determined by multiplying the balance
credited to such account as of the last day of the preceding quarter by an
amount equal to one-fourth of the Interest Rate.

        (3)    Transfer of Dividend Equivalents Attributable to 2005 and 2006
Deferrals.    Effective January 1, 2005, any Dividend Equivalents that were
credited to an Eligible Director's Prior Dividend Equivalent Cash Account prior
to January 1, 2005 that were attributable to Stock Units credited to his or her
Stock Unit Account with respect to Compensation to be earned after December 31,
2004 shall be transferred to such Eligible Director's Current Dividend
Equivalent Cash Account established pursuant to Section 5.3(b)(1).

        (c)    Dividend Equivalent Stock Account.    

        (1)    Current Dividend Equivalent Stock Account.    Effective
January 1, 2005, if an Eligible Director has elected or elects to have Dividend
Equivalents credited to his or her Dividend Equivalent Stock Account, the
Committee shall establish and maintain a Dividend Equivalent Stock Account for
the Eligible Director under the Plan, which Account shall be a memorandum
account on the books of the Company and shall be such Eligible Director's
"Current Dividend Equivalent Stock Account." In such case, the Committee shall,
as of each dividend payment date, credit the Eligible Director's Current
Dividend Equivalent Stock Account with an amount of Units determined by dividing
the amount of Dividend Equivalents attributable to Stock Units then credited to
the Eligible Director's Current Stock Unit Account by the Fair Market Value of a
share of Common Stock as of such date. The Units credited to an Eligible
Director's Current Dividend Equivalent Stock Account shall be subject to
adjustment under Section 5.6.

7

--------------------------------------------------------------------------------



        (2)    Prior Dividend Equivalent Stock Account.    Effective January 1,
2005, the Dividend Equivalent Stock Account (if any) established for an Eligible
Director prior to January 1, 2005 shall be that Eligible Director's "Prior
Dividend Equivalent Stock Account." The Committee shall, as of each dividend
payment date, credit the Eligible Director's Prior Dividend Equivalent Stock
Account with an amount of Units determined by dividing the amount of Dividend
Equivalents attributable to Stock Units then credited to the Eligible Director's
Prior Stock Unit Account by the Fair Market Value of a share of Common Stock on
such date. The Units credited to an Eligible Director's Prior Dividend
Equivalent Stock Account shall be subject to adjustment under Section 5.6.

        (3)    Transfer of Dividend Equivalents Attributable to 2005 and 2006
Deferrals.    Effective January 1, 2005, any Dividend Equivalents that were
credited to an Eligible Director's Prior Dividend Equivalent Stock Account prior
to January 1, 2005 that were attributable to Stock Units credited to his or her
Stock Unit Account with respect to Compensation to be earned after December 31,
2004 shall be transferred to such Eligible Director's Current Dividend
Equivalent Stock Account established pursuant to Section 5.3(c)(1).

        (d)    Credited Dividends Account Not Vested.    Amounts credited to the
Dividend Equivalent Cash Account or the Dividend Equivalent Stock Account shall
only become vested in accordance with Sections 5.4(a) or (c), as the case may
be.

        5.4    Vesting.    

        (a)    Stock Unit Account; Dividend Equivalent Stock Account.    The
rights of each Eligible Director in respect of his or her Stock Unit Account and
Dividend Equivalent Stock Account shall vest as the Eligible Director's services
(to which the deferred Compensation and deferred Special Meeting Fees relate)
are rendered. Accordingly, effective as of the date the Eligible Director ceases
to be a member of the Board of Directors, the number of Units credited to the
Eligible Director's Stock Unit Account and Dividend Equivalent Stock Account
shall be reduced to the number of Units that would have been in such accounts on
the date the Eligible Director ceased to serve on the Board of Directors had the
Compensation and Special Meeting Fees the Eligible Director elected to defer
included only Compensation and Special Meeting Fees payable for the period of
actual service as a director, less any vested Units previously distributed as
shares of Common Stock pursuant to the Eligible Director's election to receive
installment payments and/or a distribution under Section 5.5(d) or 5.5A(d) or
(e). For purposes of calculating the number of Units that would have been
credited to the Eligible Director's Stock Unit Account and Dividend Equivalent
Stock Account, the Eligible Director's annual retainer shall be prorated for the
year of cessation on a monthly basis. Notwithstanding the preceding sentence, if
an Eligible Director ceases to be a member of the Board of Directors by reason
of death or Disability, or upon or following a Change in Control Event, the
Eligible Director's Stock Unit Account and Dividend Equivalent Stock Account
shall immediately become fully vested.

        (b)    Cash Account.    The rights of each Eligible Director in respect
of his or her Cash Account shall at all times be fully vested.

        (c)    Dividend Equivalent Cash Account.    The rights of each Eligible
Director in respect of his or her Dividend Equivalent Cash Account shall vest as
the Eligible Director's services (to which the deferred Compensation and
deferred Special Meeting Fees relate) are rendered. Accordingly, effective as of
the date the Eligible Director ceases to be a member of the Board of Directors,
the Company shall reduce any amount credited to the Eligible Director's Dividend
Equivalent Cash Account by an amount equal to any Dividend Equivalents (together
with any related earnings) attributable to any Units which are forfeited in
accordance with Section 5.4(a) and/or previously distributed as shares of Common
Stock in accordance with the Eligible Director's election to receive installment
payments and/or a distribution under Section 5.5(d) or 5.5A(d) or (e).

8

--------------------------------------------------------------------------------






Notwithstanding the preceding, if an Eligible Director ceases to be a member of
the Board of Directors by reason of death or Disability, or upon or following a
Change in Control Event, the Eligible Director's Dividend Equivalent Cash
Account shall immediately become fully vested.

        5.5    Distribution of Benefits.    The provisions of this Section 5.5
shall apply only with respect to distributions from Current Cash Accounts,
Current Dividend Equivalent Cash Accounts, Current Dividend Equivalent Stock
Accounts and Current Stock Unit Accounts. The provisions of Section 5.5A as set
forth in Appendix A to this Plan document govern the distribution from Prior
Cash Accounts, Prior Dividend Equivalent Cash Accounts, Prior Dividend
Equivalent Stock Accounts and Prior Stock Unit Accounts.

        (a)    Time and Manner of Distribution.    

        (i)    The vested amounts credited an Eligible Director's Accounts shall
be distributed to the Eligible Director (or, in the event of his or her death,
the Eligible Director's Beneficiary) upon his or her termination from service on
the Board of Directors; provided, however, that a termination of service shall
not be deemed to have occurred for any purpose under the Plan unless such
termination from service constitutes a "separation from service" as defined
under Section 409A of the Code and any regulations promulgated thereunder.
Notwithstanding the foregoing, on the annual or multiple-year deferral election
form that a Participant files in accordance with the provisions of Article IV of
the Plan for any Plan Year or series of two or three Plan Years beginning on or
after January 1, 2005, an Eligible Director may elect to have the amounts
credited to his or her Accounts with respect to such annual or multiple-year
deferral period distributed to him or her on any one of the following optional
distribution dates: (A) January 1 following the Eligible Director's termination
of service, (B) January 1 of a specified year designated by the Eligible
Director, which shall be no earlier than 3 years after the Plan Year to which
the deferral relates, or (C) the earlier to occur of (A) or (B).

        (ii)   The benefits payable under this Plan shall be distributed to the
Eligible Director (or, in the event of his or her death, the Eligible Director's
Beneficiary) in a lump sum or, if elected by the Eligible Director in writing on
the annual or multiple-year deferral election form that a Participant files in
accordance with the provisions of Article IV of the Plan for a Plan Year
beginning on or after January 1, 2005, in annual installments for up to
10 years.

        (iii)  An Eligible Director shall be permitted to make a different
election with respect to each annual or multiple-year deferral period as to the
time and manner in which his or her benefits shall be distributed. For each
Eligible Director who makes one or more distribution elections pursuant to this
Section 5.5(a), each of his or her Accounts shall be divided into two or more
Distribution Subaccounts as necessary to separately account for deferrals that
are payable at different times and/or in different manners. For purposes of
calculating installments, the Eligible Director's vested Accounts (and
Distribution Subaccounts if applicable) will be valued as of December 31 of each
year, and divided by the number of remaining installments to determine the
amount of the installment to be paid in the following year. Subsequent
installments will be adjusted accordingly for the next calendar year, according
to procedures established by the Committee. Such installment payments shall
commence as of the date benefits become distributable under this Section 5.5(a).

        (b)    Change in Time or Manner of Distribution.    Notwithstanding
subsection (a), an Eligible Director may elect to further defer the commencement
of any distribution to be made, or change the manner of any distribution
election from a lump sum to annual installments made, with respect to benefits
payable under this Plan by filing a new written election with the Committee on a
form approved by the Committee; provided, however, that (A) no such election
shall be effective until one year after the date on which the election is made,
(B) the first payment with respect to which such election is made must be
deferred for a period of not less than five years from the date such

9

--------------------------------------------------------------------------------



payment would otherwise have been made or payments would have commenced, and
(C) any election related to a payment that commences on any date other than the
date of the Eligible Director's termination of service shall only be effective
if it is made at least twelve months prior to the date of the first scheduled
payment under such election.

        (c)    Effect of Change in Control Event.    Notwithstanding subsections
(a) and (b), if a Change in Control Event and a termination of service occurs,
the vested portions of an Eligible Director's Accounts shall be distributed
immediately in a lump sum.

        (d)    Distribution for Unforeseeable Emergencies.    An Eligible
Director (which for purposes of this Section 5.5(d) includes former Eligible
Directors) may request a distribution for an Unforeseeable Emergency without
penalty of an amount not greater than the value of the Eligible Director's
vested benefit under this Plan. Such distribution for an Unforeseeable Emergency
shall be subject to approval by the Committee in its sole discretion and may be
made only to the extent necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved (1) through reimbursement or compensation by insurance or
otherwise or (2) by liquidation of the Eligible Director's assets, to the extent
the liquidation of such assets would not itself cause severe financial hardship.
Amounts distributed pursuant to this Section 5.5(d) shall be distributed only
from vested amounts credited to his or her Accounts and shall be distributed
first from an Eligible Director's Cash and Dividend Equivalent Cash Accounts,
and, to the extent the balance of the Participant's Cash and Dividend Equivalent
Cash Accounts is not sufficient to satisfy the severe financial hardship, next
as a distribution of shares of the Company's Common Stock with a Fair Market
Value equal to such deficiency from the vested portion of such Eligible
Director's Stock Unit and Dividend Equivalent Stock Accounts.

        (e)    Form of Distribution.    Stock Units credited to an Eligible
Director's Stock Unit Account and Dividend Equivalent Stock Account shall be
distributed in an equivalent whole number of shares of the Company's Common
Stock. Fractions shall be disregarded. Amounts credited to an Eligible
Director's Cash Account and vested in the Eligible Director's Dividend
Equivalent Cash Account shall be distributed in cash.

        (f)    Small Benefit Exception.    Notwithstanding any other provision
of this Plan to the contrary, if at the time of any distribution the vested
balance remaining in an Eligible Director's Current Cash Account or Current
Dividend Equivalent Cash Account is less than $2,000 or, if the number of vested
Units credited to the Eligible Director's Current Stock Unit Account or Current
Dividend Equivalent Stock Account is less than 100, then such remaining vested
balances shall be distributed in a lump sum. Notwithstanding the foregoing, if
this provision would cause amounts deferred under this Plan to be included in
the income of the Eligible Directors prior to date of distribution, this
provision shall not apply and distributions to the Eligible Director shall be
made in accordance with his or her distribution election under the Plan.

        5.6    Adjustments in Case of Changes in Common Stock.    If any stock
dividend, stock split, recapitalization, merger, consolidation, combination or
exchange of shares, sale of all or substantially all of the assets of the
Company, split-up, split-off, spin-off, liquidation or similar change in
capitalization or any distribution to holders of the Company's Common Stock
(other than cash dividends and cash distributions) shall occur, proportionate
and equitable adjustments shall be made in the number and type of shares of
Common Stock or other property reserved and of Units (both credited and vested)
under this Plan.

        5.7    Company's Right to Withhold.    The Company shall satisfy any
state or federal income tax withholding obligation arising upon distribution of
an Eligible Director's accounts by reducing the number of shares of Common Stock
otherwise deliverable to the Eligible Director by the appropriate number of
shares, valued at the average of the Fair Market Values of a share of Common
Stock during

10

--------------------------------------------------------------------------------




the last 10 trading days preceding the date of distribution, required to satisfy
such tax withholding obligation. If the Company, for any reason, cannot satisfy
the withholding obligation in accordance with the preceding sentence, the
Eligible Director shall pay or provide for payment in cash of the amount of any
taxes which the Company may be required to withhold with respect to the benefits
hereunder.

        5.8    Stockholder Approval.    This Plan, and all the elections,
actions and accruals with respect to Stock Units and Dividend Equivalents made
prior to stockholder approval, was originally approved by the stockholders of
the Company at their 1995 annual meeting. Amendments to the Plan have been
approved by the Board of Directors pursuant to Article VII.

ARTICLE VI
ADMINISTRATION

        6.1    The Administrator.    The Committee hereunder shall consist of
two (2) or more Disinterested Directors appointed from time to time by the Board
of Directors to serve as the administrator of this Plan at its pleasure. Any
member of the Committee may resign by delivering a written resignation to the
Board of Directors. Members of the Committee shall not receive any additional
compensation for administration of this Plan.

        6.2    Committee Action.    The Committee may, for the purpose of
administering this Plan, choose a Secretary who may be, but is not required to
be, a member of the Committee, who shall keep minutes of the Committee's
proceedings and all records and documents pertaining to the Committee's
administration of this Plan. A member of the Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Participant in
this Plan. The Secretary may execute any certificate or other written direction
on behalf of the Committee. Action of the Committee with respect to the
administration of this Plan shall be taken pursuant to a majority vote or by
unanimous written consent of its members.

        6.3    Rights and Duties.    Subject to the limitations of this Plan,
the Committee shall be charged with the general administration of this Plan and
the responsibility for carrying out its provisions, and shall have powers
necessary to accomplish those purposes, including, but not by way of limitation,
the following:

        (a)   To construe, interpret and administer this Plan;

        (b)   To resolve any questions concerning the amount of benefits payable
to an Eligible Director (except that no member of the Committee shall
participate in a decision relating solely to his or her own benefits);

        (c)   To make all other determinations required by this Plan;

        (d)   To maintain all the necessary records for the administration of
this Plan; and

        (e)   To make and publish forms, rules and procedures for elections
under and for the administration of this Plan.

        The determination of the Committee made in good faith as to any disputed
question or controversy and the Committee's determination of benefits payable to
Eligible Directors shall be conclusive. In performing its duties, the Committee
shall be entitled to rely on information, opinions, reports or statements
prepared or presented by: (1) officers or employees of the Company whom the
Committee believes to be reliable and competent as to such matters; and
(2) counsel (who may be employees of the Company), independent accountants and
other persons as to matters which the Committee believes to be within such
persons' professional or expert competence. The Committee shall be fully
protected with respect to any action taken or omitted by it in good faith
pursuant to the advice of such persons. The Committee may delegate ministerial,
bookkeeping and other non-discretionary functions to individuals who are
officers or employees of the Company.

11

--------------------------------------------------------------------------------



        6.4    Indemnity and Liability.    All expenses of the Committee shall
be paid by the Company and the Company shall furnish the Committee with such
clerical and other assistance as is necessary in the performance of its duties.
No member of the Committee shall be liable for any act or omission of any other
member of the Committee nor for any act or omission on his or her own part,
excepting only his or her own willful misconduct or gross negligence. To the
extent permitted by law, the Company shall indemnify and save harmless each
member of the Committee against any and all expenses and liabilities arising out
of his or her membership on the Committee, excepting only expenses and
liabilities arising out of his or her own willful misconduct or gross
negligence, as determined by the Board of Directors.

ARTICLE VII
PLAN CHANGES AND TERMINATION

        The Board of Directors shall have the right to amend this Plan in whole
or in part from time to time or may at any time suspend or terminate this Plan.
In addition, The Committee may amend the Plan to (a) ensure that this Plan
complies with the requirements of Section 409A of the Code for deferral of
taxation on compensation deferred hereunder after December 31, 2004 until the
time of distribution and (b) to make other changes to the provisions regarding
elections as to the time and manner of distributions that comply with such
requirements of Section 409A. Notwithstanding the foregoing, no amendment or
termination shall cancel or otherwise adversely affect in any way, without his
or her written consent, any Eligible Director's rights with respect to Stock
Units and Dividend Equivalents credited to his or her Stock Unit Account,
Dividend Equivalent Cash Account or Dividend Equivalent Stock Account which are
then vested (assuming solely for such purposes a voluntary termination of
services as of the date of such amendment or termination) or to any amounts
previously credited to his or her Cash Account; provided, however, that in no
event shall such consent be required for an amendment that is necessary to
comply with applicable law, including without limitation, an amendment required
under Section 409A of the Code or the regulations thereunder to preserve the
deferral of taxation on compensation deferred hereunder until the time of
distribution. Any amendments authorized hereby shall be stated in an instrument
in writing, and all Eligible Directors shall be bound thereby upon receipt of
notice thereof.

        It is the current expectation of the Company that this Plan shall be
continued for a period of 20 years following the date of Board of Directors
approval of this Plan, but continuance of this Plan is not assumed as a
contractual obligation of the Company. In the event that the Board of Directors
decides to discontinue or terminate this Plan, it shall notify the Committee and
participants in this Plan of its action in an instrument in writing, and this
Plan shall be terminated at the time therein set forth, and all participants
shall be bound thereby. In such event, the then vested benefits of an Eligible
Director shall be distributed in accordance with the time and manner of
distribution elected by him or her under Section 5.5 and/or 5.5A.

ARTICLE VIII
MISCELLANEOUS

        8.1    Limitation on Eligible Directors' Rights.    Participation in
this Plan shall not give any Eligible Director the right to continue to serve as
a member of the Board of Directors or any rights or interests other than as
herein provided. No Eligible Director shall have any right to any payment or
benefit hereunder except to the extent provided in this Plan. This Plan shall
create only a contractual obligation on the part of the Company as to such
amounts and shall not be construed as creating a trust. This Plan, in and of
itself, has no assets. Eligible Directors shall have only the rights of general
unsecured creditors of the Company with respect to amounts credited or vested
and benefits payable, if any, on their Accounts.

12

--------------------------------------------------------------------------------



        8.2    Beneficiaries.    

        (a)    Beneficiary Designation.    Upon forms provided by the Company
each Eligible Director may designate in writing the Beneficiary or Beneficiaries
(as defined in Section 8.2(b)) whom such Eligible Director desires to receive
any amounts payable under this Plan after his or her death. An Eligible Director
from may from time to time change his or her designated Beneficiary or
Beneficiaries without the consent of such Beneficiary or Beneficiaries by filing
a new designation in writing with the Committee. However, if a married Eligible
Director wishes to designate a person other than his or her spouse as
Beneficiary, such designation shall be consented to in writing by the spouse.
The Eligible Director may change any election designating a Beneficiary or
Beneficiaries without any requirement of further spousal consent if the spouse's
consent so provides. Notwithstanding the foregoing, spousal consent shall not be
necessary if it is established that the required consent cannot be obtained
because the spouse cannot be located or because of other circumstances
prescribed by the Committee. The Company and the Committee may rely on the
Eligible Director's designation of a Beneficiary or Beneficiaries last filed in
accordance with the terms of this Plan.

        (b)    Definition of Beneficiary.    An Eligible Director's
"Beneficiary" or "Beneficiaries" shall be the person, persons, trust or trusts
so designated by the Eligible Director or, in the absence of such designation,
entitled by will or the laws of descent and distribution to receive the Eligible
Director's benefits under this Plan in the event of the Eligible Director's
death, and shall mean the Eligible Director's executor or administrator if no
other Beneficiary is identified and able to act under the circumstances.

        8.3    Benefits Not Assignable; Obligations Binding Upon
Successors.    Benefits of an Eligible Director under this Plan shall not be
assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein, other than by operation of law or pursuant to Section 8.2,
shall not be permitted or recognized. Obligations of the Company under this Plan
shall be binding upon successors of the Company.

        8.4    Governing Law; Severability.    The validity of this Plan or any
of its provisions shall be construed, administered and governed in all respects
under and by the laws of the state of incorporation of the Company. If any
provisions of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

        8.5    Compliance With Laws.    This Plan and the offer, issuance and
delivery of shares of Common Stock and/or the payment of money through the
deferral of compensation under this Plan are subject to compliance with all
applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law) and to such approvals by any
listing, agency or any regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under this Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements.

        8.6    Headings Not Part of Plan.    Headings and subheadings in this
Plan are inserted for reference only and are not to be considered in the
construction of the provisions hereof.

13

--------------------------------------------------------------------------------



APPENDIX A

        The provisions set forth in this Appendix A set forth the provisions of
Section 5.5A of the Plan which apply to the distribution of amounts deferred
prior to January 1, 2005 and credited to Prior Cash Accounts, Prior Dividend
Equivalent Cash Accounts, Prior Dividend Equivalent Stock Accounts and Prior
Stock Unit Accounts.

        5.5A    Distribution of Benefits.    

        (a)    Time and Manner of Distribution.    Each Eligible Director shall
be entitled to receive a distribution of the vested portion of his or her
Accounts upon his or her termination from service on the Board of Directors or
at such time as may be elected by the Eligible Director at the time of an
election under Article IV and set forth in writing on forms provided by the
Company. The benefits payable under this Plan shall be distributed to the
Eligible Director (or, in the event of his or her death, the Eligible Director's
Beneficiary) in a lump sum or, if elected by the Eligible Director in writing on
forms provided by the Company at least 12 months in advance of the date benefits
become distributable under subsection (a), in annual installments for up to
10 years. An Eligible Director shall be permitted to make a different election
with respect to each annual deferral period as to the time and manner in which
his or her benefits shall be distributed. For each Eligible Director who makes
one or more distribution elections pursuant to this Section 5.5A(a), each of his
or her Accounts shall be divided into two or more Distribution Subaccounts as
necessary to separately account for deferrals which are payable at different
times and/or in different manners. For purposes of calculating installments, the
Eligible Director's vested Accounts (and Distribution Subaccounts if applicable)
will be valued as of December 31 of each year, and divided by the number of
remaining installments to determine the amount of the installment to be paid in
the following year. Subsequent installments will be adjusted accordingly for the
next calendar year, according to procedures established by the Committee. Such
installment payments shall commence as of the date benefits become distributable
under this Section 5.5A(a).

        (b)    Change in Time or Manner of Distribution.    Notwithstanding
subsection (a):

        (1)   An Eligible Director may elect to further defer the commencement
of any distribution to be made with respect to benefits payable under this Plan
by filing a new written election with the Committee on a form approved by the
Committee; provided, however, that (A) no such new election shall be effective
until 12 months after such election is filed with the Committee, (B) no such new
election shall be effective with respect to any Account(s) after the
distribution of benefits with respect to such Account(s) shall have commenced,
and (C) no more than three new elections with respect to each annual deferral
period shall be valid as to any Eligible Director. An election made pursuant to
this Section 5.5A(b)(1) shall not affect the manner of distribution (i.e., lump
sum versus installments), the terms of which shall be subject to Section 5.5A(a)
above or Section 5.5A(b)(2) below.

        (2)   An Eligible Director may change the manner of any distribution
election from a lump sum to annual installments (or vice versa) made with
respect to amounts credited under his or her Accounts by filing a written
election with the Committee on a form provided by the Committee; provided,
however, that no such election shall be effective until 12 months after such
election is filed with the Committee, and no such election shall be effective if
it is made with respect to any Account(s) after the distribution of benefits
with respect to such Account(s) have commenced. An election made pursuant to
this Section 5.5A(b)(2) shall not affect the date of the commencement of
benefits.

        (3)   On or before September 30, 2000, an Eligible Director may make a
one-time, irrevocable election (subject to other express provisions of this
Plan), on forms provided for this purpose, to receive a distribution of his or
her accumulated balances under this Plan as of

A-1

--------------------------------------------------------------------------------






September 30, 2000 on: (A) a date elected by the Eligible Director, but in no
event before 2003, or (B) the earlier of a date elected by the Eligible
Director, but in no event before 2003, or the date of his or her termination of
service from the Board of Directors. The benefits payable under such an election
shall be distributed to the Eligible Director (or in the event of his or her
death, the Eligible Director's Beneficiary) in a lump sum or, if elected by the
Eligible Director in writing on forms provided by the Company at least 12 months
in advance of the date benefits become distributable under Section 5.5A(a)
above, in annual installments for up to 10 years, as so elected.

        (c)    Effect of Change in Control Event.    Notwithstanding subsections
(a) and (b), if a Change in Control Event and a termination of service occurs,
the vested portions of an Eligible Director's Accounts shall be distributed
immediately in a lump sum.

        (d)    Early Distributions.    Each Eligible Director (which for
purposes of this Section 5.5A(d) includes former Eligible Directors) shall be
permitted to elect to withdraw not less than 50% of the vested portion of his or
her Accounts, reduced by the withdrawal penalty described below, prior to the
applicable payment date(s) or payment commencement date(s) ("Early
Distributions"), subject to the following restrictions:

        (1)   The election to take an Early Distribution shall be made in
writing on a form provided by and filed with the Committee;

        (2)   The amount of the Early Distribution shall equal 90% of the amount
the Eligible Director has elected to withdraw; and

        (3)   The remaining 10% of the amount the Eligible Director has elected
to withdraw shall be permanently forfeited, and the Eligible Director or his or
her Beneficiary shall have no rights with respect to such forfeited amounts.

        Notwithstanding the foregoing, the Eligible Director's Accounts will
continue to vest in accordance with Section 5.4 and the Dividend Equivalent
Stock Account and/or Dividend Equivalent Cash Account of such Eligible Director
shall continue to be credited with Dividend Equivalents in accordance with
Section 5.3.

        (e)    Distribution for Unforeseeable Emergencies.    An Eligible
Director (which for purposes of this Section 5.5A(e) includes former Eligible
Directors) may request a distribution for an Unforeseeable Emergency without
penalty of an amount not greater than the value of the Eligible Director's
vested benefit under this Plan. Such distribution for an Unforeseeable Emergency
shall be subject to approval by the Committee in its sole discretion and may be
made only to the extent necessary to satisfy the hardship and only from vested
amounts credited to his or her Accounts. The Committee may treat a distribution
as necessary for an Unforeseeable Emergency if it relies on the Eligible
Director's written representation, without actual knowledge to the contrary,
that the hardship cannot reasonably be relieved (1) through timely reimbursement
or compensation by insurance or otherwise or (2) by liquidation of the Eligible
Director's assets, to the extent the liquidation of such assets would not itself
cause severe financial hardship. Amounts distributed pursuant to this
Section 5.5A(e) shall be distributed first from an Eligible Director's Cash and
Dividend Equivalent Cash Accounts, and, to the extent the balance of the
Participant's Cash and Dividend Equivalent Cash Accounts is not sufficient to
satisfy the severe financial hardship, next as a distribution of shares of the
Company's Common Stock with a Fair Market Value equal to such deficiency from
the vested portion of such Eligible Director's Stock Unit and Dividend
Equivalent Stock Accounts.

        (f)    Form of Distribution.    Stock Units credited to an Eligible
Director's Stock Unit Account and Dividend Equivalent Stock Account shall be
distributed in an equivalent whole number of shares of the Company's Common
Stock. Fractions shall be disregarded. Amounts credited to an

A-2

--------------------------------------------------------------------------------






Eligible Director's Cash Account and vested in the Eligible Director's Dividend
Equivalent Cash Account shall be distributed in cash.

        (g)    Small Benefit Exception.    Notwithstanding any other provision
of this Plan to the contrary, if at the time of any distribution the vested
balance remaining in an Eligible Director's Prior Cash Account or Prior Dividend
Equivalent Cash Account is less than $2,000 or, if the number of vested Units
credited to the Eligible Director's Prior Stock Unit Account or Prior Dividend
Equivalent Stock Account is less than 100, then such remaining vested balances
shall be distributed in a lump sum.

A-3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7

